DETAILED ACTION
	This final rejection is responsive to communication filed May 2, 2022.  Claims 1, 5, 10, 12, 14, 15 are currently amended.  Claim 3, 7, 13 and 17 are canceled.  Claims 1, 2, 4-6, 8-12, 14-16, 18 and 19 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11, 16, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed medium (computer program product) is not limited to non-transitory embodiments.  Although the specification lists examples of non-transitory media, the specification uses open-ended language (i.e. “without limitation”, “and the like” – see paragraph 81) and therefore the computer program product is not limited to non-transitory media.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajamannar et al. (US 2012/0054675 A1) (‘Rajamannar’) in view of Vaidyanathan et al. (US 20120124035 A1) (‘Vaidyanathan’).

With respect to claims 1, 5, 10 and 11, Rajamannar teaches a device and method for interface operation and maintenance, comprising: 
an acquiring module configured to acquire query condition parameters input by a user for querying interface log information of at least one system (Fig. 2B, paragraphs 14, 17 and 25), wherein the query condition parameters at least comprise a message time parameter that uniquely marks log message time (224 in Fig. 2B, paragraphs 25 and 37) and a system name parameter that uniquely marks a system (type field is used to mark a type of log to be acquired and log types may be from plurality of different computing systems; further, each type of log can be interpreted to refer to a different system)  (220 in Fig 2B, paragraphs 25 and 37); 
an invoking module configured to invoke an application programming interface, and acquire a first interface log information according to a result of invoking the application programming interface (acquiring log files based on type) (paragraph 27); 
a determining module configured to determine a second interface log information according to the message time parameter that uniquely marks the log message time in the first interface log information (filtering/selecting the selected type of log files based on time) (paragraphs 27-28, 30, and 39); and 
a display module configured to display the second interface log information (Fig. 2A, paragraphs 27 and 32);
wherein before the displaying the second interface log information, the device/method further comprising:
a formatted log information acquiring module configured to determine a first type of data included in the second interface log information, determine a first data format corresponding to the first type according to a preset correspondence between a data type and a data format, and acquire formatted second interface log information by formatting the data included in the second interface log information according to the first data format (paragraphs 21, 33, and 46).
Although Rajamannar teaches acquiring first interface log information based on system name (type of log), Rajamannar does not explicitly teach invoke an application programming interface provided by the at least one system according to the system name parameter in the query condition parameters, and acquire a first interface log information according to a result of invoking the application programming interface.
Vaidyanathan teaches invoke an application programming interface provided by the at least one system according to the system name parameter in the query condition parameters (Fig. 2; paragraph 29), and acquire a first interface log information according to a result of invoking the application programming interface (paragraph 45).
 It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the acquiring of log information in Rajamannar to be done by invoking an API based on a system parameter name in query condition as taught by Vaidyanathan because it is obvious that an API is used to acquire appropriate log information based on type in Rajamannar.  Therefore, using Vaidyanathan’s process that explicitly invokes an application programming interface based on information registered for an input system name would enable more efficient acquiring of information from different systems/applications using a single search system, and thereby improve the user’s experience.

With respect to claim 2, Rajamannar in view of Vaidyanathan teaches wherein the query condition parameters further comprise one or a combination of: an interface name, a invoker, a server, a service name, a service type, a service keyword, a service response result code, service response result information, and a client code (location, source, or event type in Rajamannar; keywords in Vaidyanathan) (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29); and 
the device further comprises: a display information determining module configured to acquire at least one query condition parameter input by the user except the message time parameter and the system name parameter, and select and determine the second interface log information for display according to the at least one query condition parameter (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29).

With respect to claims 4, 8, 14 and 18, Rajamannar in view of Vaidyanathan teaches further comprising: a storing module configured to send storage format information to the at least one system; and the invoking module further configured to receive interface log information sent by the at least one system and converted in a unified interface message header format according to the storage format information (Rajamannar, paragraphs 21, 22, 33 and 46).

With respect to claims 6, 12 and 16, Rajamannar in view of Vaidyanathan teaches wherein the query condition parameters further comprise one or a combination of: an interface name, an invoker, a server, a service name, a service type, a service keyword, a service response result code, service response result information, and a client code (location, source, or event type in Rajamannar; keywords in Vaidyanathan) (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29); and 
before the displaying the second interface log information, the method further comprises: acquiring at least one query condition parameter input by the user except the message time parameter and the system name parameter; and selecting and determining the second interface log information for display according to the at least one query condition parameter (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29).

With respect to claims 9, 15 and 19, Rajamannar in view of Vaidyanathan teaches wherein data parameters in the unified interface message header format (Rajamannar, paragraph 22) comprise: an identification log message parameter, an identification interface parameter, an identification invoker system parameter, an identification receiver system parameter, and an identification service parameter, wherein 
the identification log message parameter indicates a serial number of each log message (log file name) (Fig. 2, paragraph 32); 
the identification interface parameter indicates a name of each interface (source) (Fig. 2, paragraph 32);
the identification invoker system parameter indicates a name of a system invoking an interface (computer) (Fig. 2, paragraph 32);
the identification receiver system parameter indicates a name of a system receiving log information (type) (Fig. 2, paragraph 32); and 
the identification service parameter indicates a name of a service transmitted by an interface (event type) (Fig. 2, paragraph 32).

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  Applicant argues that Rajamannar fails to teach a query parameter including message time parameter that uniquely marks log message time.  The examiner disagrees.  Rajamannar teaches that log files are associated with times/timestamps/time zones (paragraphs 20, 30, and 33), and further teaches selecting log files based on time (paragraph 39) and a file time zone for a log file (paragraphs 25, 27 and 37).  Because the log files in Rajamannar are associated with time zones, a time zone may be considered a message time parameter that uniquely marks a log message time as the time zone is part of the time and unique to each log file.  The examiner suggests amending the claims to clarify the message time parameter to 
Applicant further argues that Rajamannar filters files based on type of event and not the message time parameter.  The examiner disagrees.  Rajamannar teaches opening/selecting files based on log file time zone (paragraphs 27 and 37) and selecting log file data corresponding to time (paragraph 39).
Lastly, Applicant argues that the log file to be merged in Rajamannar is different from the log file to be formatted by the claims because the user selects log files to be merged instead of the log files being determined based on the message time parameter.  The examiner disagrees.  Rajamannar teaches that files to be merged are selected by the user activating the open and select module, such as shown in Fig. 2B (paragraphs 37-40), which selects files based on log file time zone (paragraph 27) and selects log file data corresponding to time (paragraph 39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sterin et al. (US 10235417 B1) – see abstract
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	July 6, 2022